UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7393



QUINCY D. BYRD, SR.,

                                              Plaintiff - Appellant,

          versus


G. HILL, Superintendent; S. D. VOGEL, M.D.; H.
OZINAL, M.D.; B. ROSS, Nurse; A. CRAMER, M.D.;
V. SMITH, RNCB; V. SMITH, Chief Physician/OHS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-96-1747-AM)


Submitted:   March 12, 1998                 Decided:   March 24, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quincy D. Byrd, Sr., Appellant Pro Se. Alan Douglas Titus, CARR,
GOODSON, LEE & WARNER, P.C., Washington, D.C.; Rosalie Vaughan
Pemberton, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court and

deny Appellee Hill's motion to dismiss appeal pursuant to Fed. R.
App. P. 3(c). Byrd v. Hill, No. CA-96-1747-AM (E.D. Va. Sept. 8,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2